NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 26 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JIM ROSS MESKIMEN; TAMRA                        No.    18-55394
MESKIMEN,
                                                D.C. No. 2:17-cv-05757-GW-FFM
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

THE BANK OF NEW YORK MELLON,
FKA The Bank of New York, as Trustee as
Trustee of CWALT, Inc., Alternative Loan
Trust 2006-9T1, Mortgage Pass-Through
Certificates, Series 2006-9T1; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Jim Ross Meskimen and Tamra Meskimen appeal pro se from the district

court’s judgment dismissing their action alleging claims under the Real Estate


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Settlement Procedures Act (“RESPA”), the Declaratory Judgment Act (“DJA”),

and state law relating to the loan secured by their real property. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under Federal

Rule of Civil Procedure 12(b)(6). Kwan v. SanMedica Int’l, 854 F.3d 1088, 1093

(9th Cir. 2017). We may affirm on any basis supported by the record. Johnson v.

Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      The district court properly dismissed the Meskimens’ claims under the DJA

because all of the Meskimens’ predicate claims failed. See 28 U.S.C. § 2201(a)

(basis for declaratory relief in federal courts); Cal. Civ. Code § 1095 (requirements

for execution of instruments transferring an estate in real property by attorney in

fact); Saterbak v. JPMorgan Chase Bank, N.A., 199 Cal. Rptr. 3d 790, 795-796

(Ct. App. 2016) (allegedly untimely assignment of a loan into a securitized trust

was merely voidable rather than void, and therefore borrower lacked standing to

challenge its validity); Teselle v. McLoughlin, 92 Cal. Rptr. 3d 696, 715 (Ct. App.

2009) (elements of an accounting cause of action under California law).

      The district court properly dismissed the Meskimens’ cancellation of

instruments and misrepresentation claims based on the allegedly void assignment.

See Saterbak, 199 Cal. Rptr. 3d at 795-796; Thompson v. Ioane, 218 Cal. Rptr. 3d
501, 512 (Ct. App. 2017) (setting forth elements of cancellation of instruments

claim under California law); Wilhelm v. Pray, Price, Williams & Russell, 231 Cal.
2                                    18-55394
Rptr. 355, 357-358 (Ct. App. 1986) (setting forth elements of fraud or

misrepresentation claim under California law).

      The district court properly dismissed the Meskimens’ unfair competition

claim because the Meskimens failed to allege facts sufficient to show that

defendants engaged in business acts that were independently unlawful, unfair or

fraudulent. See Cal. Bus. & Prof. Code § 17200 (prohibiting “any unlawful, unfair

or fraudulent business acts”).

      The district court properly dismissed the Meskimens’ intentional infliction

of emotional distress claim because the Meskimens failed to allege facts sufficient

to show that defendants’ conduct was extreme and outrageous. See Potter v.

Firestone Tire & Rubber Co., 863 P.2d 795, 819 (Cal. 1993) (discussing elements

of an intentional infliction of emotional distress claim under California law).

      Dismissal of the Meskimens’ RESPA claim concerning defendant Bank of

America Home Loan’s failure to respond or inadequate response to the

Meskimens’ Qualified Written Request (“QWR”) was proper because the

Meskimens failed to allege facts sufficient to state a plausible claim for relief. See

12 U.S.C. § 2605(e)(1)(B) (setting forth requirements for a QWR); Hebbe v. Pliler,

627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are liberally

construed, a plaintiff must allege facts sufficient to state a plausible claim).

      The district court did not abuse its discretion by denying the Meskimens


                                           3                                       18-55394
further leave to amend because amendment would be futile. See Chodos v. West

Publ’g Co., 292 F.3d 992, 1003 (9th Cir. 2002) (setting forth standard of review

and noting that a district court’s discretion is particularly broad when it has already

granted leave to amend).

      We reject as without merit the Meskimens’ contention that the district court

judge was biased.

      We do not consider matters raised for the first time on appeal, or matters not

specifically and distinctly raised and argued in the opening brief. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           4                                    18-55394